DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 03/25/2022.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims (claims 27-30) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
5.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (1) “means for receiving, from at least one or more neighboring network nodes of a plurality of network nodes, indications of their respective direct current (DC) tones, the plurality of network nodes configured to transmit a respective plurality of positioning signals to a user equipment (UE); means for sending, to the UE  assistance data indicating a respective plurality of DC tones of the plurality of network nodes; and means for receiving, from the UE, a position of the UE determined based on a respective plurality of positioning related measurements of the plurality of positioning signals, the plurality of positioning related measurements of the plurality of positioning signals, or any combination thereof, the plurality of positioning signals comprising the plurality of DC tones” as recited in claim 27 and (2) “means for receiving, from a network entity, assistance data indicating a plurality of direct current (DC) tones of a respective plurality of network nodes, the plurality of network nodes comprising a serving network node and one or more neighboring network nodes; means for receiving, from the plurality of network nodes, a plurality of positioning signals, the plurality of positioning signals comprising the plurality of DC tones;  as recited claim 28 (3) “means for receiving a notification of an uplink direct current (DC) tone of a user equipment (UE); means for sending the notification to a plurality of network nodes configured to receive one or more uplink positioning signals from the UE, the plurality of network nodes comprising a serving network node and one or more neighboring network nodes; means for receiving, from the plurality of network nodes, a plurality of positioning related measurements of the one or more uplink positioning signals transmitted from the UE, the one or more uplink positioning signals comprising the uplink DC tone of the UE; and means for determining a position of the UE based on the plurality of positioning related measurement” as recited in claim 29; (4) “means for receiving, from a user equipment (UE), a notification of an uplink direct current (DC) tone of the UE; and means for transmitting the notification to a network entity for distribution to a plurality of network nodes to enable the plurality of network nodes to obtain a plurality of positioning related measurements of one or more uplink positioning signals transmitted from the UE, the one or more uplink positioning signals comprising the uplink DC tone of the UE, the plurality of network nodes comprising a serving network node and one or more neighboring network nodes” as recited in claim 30 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
6.	Claims 1-30 are allowed.
7.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Wang et al. does not teach or suggest receiving, from at least one or more neighboring network nodes of a plurality of network nodes, indications of their respective direct current (DC) tones, the plurality of network nodes configured to transmit a respective plurality of positioning signals to a user equipment (UE); sending, to the UE  assistance data indicating a respective plurality of DC tones of the plurality of network nodes; and receiving, from the UE, a position of the UE determined based on a respective plurality of positioning related measurements of the plurality of positioning signals, the plurality of positioning related measurements of the plurality of positioning signals, or any combination thereof, the plurality of positioning signals comprising the plurality of DC tones. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631